Citation Nr: 1442099	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  03-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to September 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

At the May 2014 hearing before the Board, the Veteran raised the issue of whether he was unemployable due to his service-connected disabilities.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is part and parcel of the higher initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the title page.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  


REMAND

The Veteran claims entitlement to an increased rating for his service-connected degenerative disc disease of the cervical spine.  His last VA examination was conducted in December 2012.  At the May 2014 hearing before the Board, the Veteran testified that his cervical spine disability had increased in severity since the last examination.  Accordingly, remand for another examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

The Veteran has asserted a claim for service connection for a psychiatric disorder.  Very recently, he specifically asserted that he had posttraumatic stress disorder (PTSD).  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The RO properly recharacterized the issue on appeal in the May 2014 supplemental statement of the case, by considering PTSD along with the large number of other psychiatric diagnoses which are of record.  

The Veteran's alleged in-service stressors are related to the period of time from February 1973 to January 1977.  Separation papers, DD 214, for this period have not been obtained, nor have any service personnel records which would possibly help in possibly corroborating the claimed non-combat stressors.  Accordingly, an attempt to obtain complete copies of the Veteran's service personnel records must be made.  

In May 2001, the Veteran submitted copies of service treatment records which are not contained in the service department records folders contained in the claims file.  These records relate to psychiatric treatment and family counseling for the period of time from 1985 to 1987, and contain identifying information showing they were of treatment of the Veteran, while others do not.  These records also indicate that the Veteran may have been prescribed lithium and/or Tegretol for treatment of psychiatric symptoms during this period of time.  That the Veteran submitted these records indicates that complete copies of the Veteran's service treatment records have not been obtained from the appropriate records depository.  Accordingly, another attempt to obtain complete records must be made.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

A review of the evidence of record indicates a variety of psychiatric diagnoses over the years including, but not limited to PTSD, bipolar disorder, depression, schizoaffective disorder, and personality disorders.  Review of the record reveals that he presents inconsistent and conflicting reports of his symptoms and mental health treatment history throughout the long document trail of mental health treatment records contained in the record.  

Recently, a 2014 VA medical opinion was obtained to try and resolve the proper diagnosis of the Veteran's psychiatric disorder, in light of his recent claim of service connection for PTSD.  The mental health professional indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, he also indicated that the Veteran did not meet the criteria for a diagnosis of bipolar disorder and more appropriately must be diagnosed as having depression.  However, the record reflects a long history of the Veteran's psychiatric symptoms being treated with lithium, which is a medication generally used to treat mania, not depression.  Accordingly, additional examination and medical opinions are warranted.  

Finally, a March 2014 VA treatment record indicates a relationship between a mood disorder and the Veteran's service-connected physical disabilities.  Accordingly, remand is necessary to consider entitlement to service connection for a psychiatric disorder on a secondary basis.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide all notice and assistance to the Veteran with regard to his claim of TDIU. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO must attempt to obtain a complete copy of the Veteran's service personnel records, including a copy of his DD 214 for the period of time from February 1973 to January 1977, from the appropriate records depository.  The RO must also request a complete copy of all service treatment records related to mental health treatment, including social work and group therapy treatment.  

If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The Veteran must be afforded an appropriate VA examination for psychiatric disorders, including PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examination report must include a detailed account of all psychiatric pathology found to be present.  The examiner must reconcile the diagnoses and must specify which symptoms are associated with each of previously or currently diagnosed psychiatric disorder.  If certain symptomatology cannot be disassociated from one disorder or another, it must be specified.  If a diagnosis of PTSD is appropriate, the examiner must specify the credible "stressors" that caused the disorder and the evidence upon which they relied to establish the existence of the stressor(s).  The examiner must also describe which stressor(s) the Veteran reexperiences and how he reexperiences them.  The examiner must also state an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service or any incident therein.  The examiner must also comment on the fact that the service treatment records indicate that the Veteran was prescribed lithium and/or Tegretol for treatment of psychiatric symptoms during service and whether such medication is consistent with his psychiatric treatment history that is documented subsequent to service.  The examiner must also express an opinion if any current psychiatric disorder is caused or aggravated by his service-connected degenerative disc disease of the cervical spine.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded the appropriate VA orthopedic and neurological examinations to determine the current severity of his service-connected cervical spine degenerative disc disease, as well as any reported neurological symptoms.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All appropriate tests and studies as determined by the examiner must be performed, including x-ray examination, electromyogram, or nerve conduction studies to assess any neurological impairment.  The examiner must review the Veteran's claims file and note such a review in any examination report.

The examiner must conduct full range of motion studies on the service-connected cervical spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical spine.  

The examiner must state whether the Veteran has developed any neurologic abnormality, such as radiculopathy, peripheral neuropathy, or sensory impairment, which is associated with the service-connected cervical spine degenerative disc disease.  If so, the examiner must state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  

The examiner must also address whether the service-connected cervical degenerative disc disease results in any incapacitating episodes which require bed rest prescribed by a physician, and if so to indicate the duration of said episodes. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected cervical spine disorder precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of any nonservice-connected disabilities, or his age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, to include entitlement to TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

